Case: 11-15653    Date Filed: 01/02/2013   Page: 1 of 2

                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT


                               No. 11-15653
                           Non-Argument Calendar


                 D. C. Docket No. 8:11-cv-01776-SCB-TGW

WILLIAM M. BARRY,

                                                              Plaintiff-Appellant,

                                    versus

BETH A. BARRY,

                                                            Defendant-Appellee.




                 Appeal from the United States District Court
                    for the Middle District of Florida


                               (January 2, 2013)

Before TJOFLAT, MARTIN and JORDAN, Circuit Judges.


PER CURIAM:

     The District Court, in an order issued on October 31, 2011, dismissed
              Case: 11-15653    Date Filed: 01/02/2013   Page: 2 of 2

appellant’s complaint because the claim he asserted is time-barred and entered

judgment accordingly. He appeals the court’s judgment. We agree with the

District Court that appellant’s claim is time-barred and accordingly affirm.

      AFFIRMED.




                                         2